        2:20-cv-02054-CSB-EIL # 1         Page 1 of 16                                               E-FILED
                                                                 Wednesday, 04 March, 2020 01:43:19 PM
                                                                          Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

CORY JACKSON,                                       )
                                                    )
                      Plaintiff,                    )
                                                    )
       v.                                           )      Case No.
                                                    )
THE CITY OF URBANA, ILLINOIS,                       )
a municipal corporation, THE CITY OF                )
CHAMPAIGN, ILLINOIS, a municipal                    )
corporation, JEFFREY STEINBERG,                     )
DUANE SMITH, MATTHEW BAIN,                          )
ELIZABETH ALFONSO, DAVE ROESCH,                     )
MICHAEL CERVANTES, JAMES KERNER,                    )      JURY TRIAL DEMANDED
MATTHEW QUINLEY, JAY LOSCHEN,                       )
DAVE GRIFFET, and UNKNOWN                           )
EMPLOYEES OF THE CITY OF URBANA,                    )
                                                    )
                      Defendants.                   )

                                    COMPLAINT AT LAW

       NOW COMES, Cory Jackson (“Mr. Jackson” or “Plaintiff”), by and through his attorneys,

NATHAN & KAMIONSKI LLP, and complaining of the Defendants Jeffrey Steinberg, Duane

Smith, Matthew Bain, Elizabeth Alfonso, Dave Roesch, Michael Cervantes, James Kerner,

Matthew Quinley, Jay Loschen, Dave Griffet, the City of Champaign, Illinois, the City of Urbana,

Illinois, and Unknown Employees of the City of Urbana, and states as follows:

                                         Introduction

       1.     Plaintiff Cory Jackson was wrongfully charged and prosecuted for the murder of

Martez Taylor and for discharging a firearm, crimes which he did not commit.

       2.     These charges were the direct result of serious misconduct by officers of the Urbana

Police Department tasked with investigating Mr. Taylor’s murder.
            2:20-cv-02054-CSB-EIL # 1          Page 2 of 16



        3.       Defendant Officers knew within hours of the shooting that Keith Campbell was the

shooter. Yet, Defendant Officers disregarded this information and proceeded to obtain knowingly

false witness statements implicating Cory Jackson.

        4.       Defendant Officers also fabricated police reports and withheld evidence that would

have demonstrated Plaintiff’s innocence.

        5.       No physical or forensic evidence ever inculpated Mr. Jackson. Mr. Jackson never

confessed to this crime and maintained his innocence throughout his prosecution.

        6.       Due to these baseless charges, Mr. Jackson spent 14 months in custody awaiting

trial until he was ultimately acquitted and cleared of these charges on October 11, 2019. This

lawsuit seeks redress for his injuries.

                                       Jurisdiction and Venue

        7.       This Court has federal question jurisdiction of this action pursuant to 28 U.S.C. §§

1331 and 1343. Plaintiff further invokes the supplemental jurisdiction of this Court pursuant to 28

U.S.C. § 1367 to hear and decide claims arising out of state law.

        8.       Venue is proper in the Central District of Illinois under 28 U.S.C. § 1391(b). On

information and belief, all defendants reside in this judicial district, and the events giving rise to

the claims asserted herein all occurred within this district.

                                                Parties

        9.       Cory Jackson is a 32-year-old United States citizen who, at all times relevant hereto,

resided in the Central District of Illinois.

        10.      Defendant City of Urbana is a municipal entity organized under the laws of Illinois.

        11.      Defendant City of Champaign is a municipal entity organized under the laws of

Illinois.




                                                   2
        2:20-cv-02054-CSB-EIL # 1            Page 3 of 16



       12.     At all times relevant hereto, Defendants Jeffrey Steinberg, Duane Smith, Matthew

Bain, Elizabeth Alfonso, Michael Cervantes, Dave Roesch, Matthew Quinley, Jay Loschen, and

James Kerner were Urbana Police Officers acting under color of law within their authority as duly

appointed officers by the Urbana Police Department.

       13.     At all times relevant hereto, Defendant Dave Griffet was a Champaign Police

Officer acting under color of law within his authority as a duly appointed officer by the Champaign

Police Department.

       14.     At all times relevant hereto, Unknown Employees of the City of Urbana acted under

color of law within their authority as duly appointed officers by the Urbana Police Department.

       15.     Jeffrey Steinberg, Duane Smith, Matthew Bain, Elizabeth Alfonso, Michael

Cervantes, Dave Roesch, Matthew Quinley, David Giffet, James Kerner, Jay Loschen, and

Unknown Employees of the City of Urbana are referred to herein collectively as “Defendant

Officers.” At all times relevant hereto, Defendant Officers were acting in their individual capacities

and under color of law and within the scope of their employment.

                                  The Murder of Martez Taylor

       16.     At approximately 12:42 am on July 21, 2018, Martez Taylor was shot and killed in

the driveway of a townhome in the 1900 block of East Florida Avenue in Urbana, Illinois.

       17.     Just prior to the shooting, Mr. Taylor got into a physical fight with Keith Campbell

during a party at the townhome, after he accidentally bumped into Campbell, who was heavily

intoxicated at the time. During this entire exchange, Cory Jackson was on the back patio with other

attendees of the party.

       18.     After Taylor and Campbell exchanged blows, Campbell exited out the back door

of the townhome while Taylor exited out the front door.




                                                  3
         2:20-cv-02054-CSB-EIL # 1            Page 4 of 16



        19.     Taylor walked over to his cousin Malaia Turner’s Mitsubishi Gallant that was

parked in the driveway. Turner got into the rear driver seat of the car and shut the door.

        20.     Not long after Taylor got in the back seat of the car, shots were fired into the rear

driver side window of the Mitsubishi, striking Taylor three times. The shooter fled immediately

after the last shot fired.

        21.     Mr. Jackson had no involvement in Taylor’s murder. Mr. Jackson was walking

outside to his car as the shots were fired.

        22.     Minutes after the shooting, METCAD dispatched to officers that a man had been

shot at 1905 East Florida Avenue, and Urbana Police Officers Paige Bennett, Sarah Links, Bryan

Fink, John Franquemont, Sergeant Jennifer Difanis and other unknown officers responded to the

crime scene.

        23.     While officers were arriving at the scene, Taylor was being transported to Carle

Hospital in a white Chrysler 300 driven by Vincent Mosley.

        24.     The white Mitsubishi Gallant in which Taylor was shot was towed to 704 Glover

Street to be processed for evidence.

        25.     Several Urbana police officers responded to Carle Hospital, including Officers

Jared Hurley and Walker, Defendant Sergeant Jay Loschen, and Defendant Detectives Matthew

Bain and Matthew Quinley. Present at the hospital were also unknown University of Illinois police

officers.

        26.     Mosley parked his car in front of the ambulance bay at Carle Hospital. Officer

Hurley helped get Taylor out of the car and into the hospital. Taylor died shortly thereafter.

        27.     Defendant Loschen told Defendant Bain that he would like to photograph and

process the Chrysler 300, and then return it to Mosley. Defendant Bain permitted this action.




                                                  4
        2:20-cv-02054-CSB-EIL # 1            Page 5 of 16



       28.     Defendant Loschen photographed and inspected Mosley’s Chrysler 300. After his

search, Defendant Loschen immediately released the vehicle to Mosley and Mosley left the area.

Defendant Loschen released this vehicle before it was ever tested for forensic evidence or

examined by Mr. Jackson or his attorney.

             Defendants Knowingly Obtain an Unreliable Account from Malaia Turner

       29.     On the night of the shooting, while at Carle Hospital, Defendants Bain, Quinley,

and Steinberg spoke with Malaia Turner, Taylor’s cousin. Ms. Turner told Defendant Bain and

other Defendant Officers that she did not actually have the opportunity to see the shooter but that

she believed it was Jackson.

       30.     Based on Turner’s statements indicating her lack of actual personal knowledge and

their knowledge that her account was inconsistent with the physical evidence, Defendant Officers

knew that Ms. Turner’s speculation regarding Jackson being the shooter was unreliable and did

not create probable cause.

       31.     In fact, even today, the state’s current position is that Campbell was the true killer

and he is a wanted fugitive.

       32.     Nevertheless, Defendant Officers had Ms. Turner provide them with a Facebook

photograph of Jackson. Defendants Bain and Officer Joseph Cassidy issued a stop order to

neighboring police agencies, directing that Mr. Jackson be located and arrested.

       33.     Prior to the investigation of Taylor’s murder, Cory Jackson was known to both

Defendants Loschen and Quinley.

       34.     On information and belief, Defendant Officers met with Malaia Turner multiple

times in the lead-up to the trial, continuing to pressure her to find more witnesses to recite the same




                                                  5
        2:20-cv-02054-CSB-EIL # 1             Page 6 of 16



story she gave implicating Mr. Jackson. Upon information and belief, on each occasion, Defendant

Officers fed Malaia Turner information in an effort to build up her credibility.

                          Defendants Bury the Identity of “Witness A”

        35.     During the early morning hours on the night the shooting occurred, July 21, 2018,

Defendant Officers received information from a witness to Taylors’s murder that Campbell was

the shooter and Mr. Jackson was not involved. Defendant Officers have concealed the identity of

this witness; therefore, he or she will be referred to herein as “Witness A”.

        36.     Specifically, Champaign Police Detective David Griffet received a phone call on

July 21, 2018, from Witness A that Keith Campbell shot Taylor at a party in Urbana.

        37.     Defendant Griffet then shared this information with Defendant Officers. However,

since Witness A’s account did not match Defendant Officers’ false hypothesis that Mr. Jackson

was the shooter, they disregarded the account of Witness A and buried his or her identity even

though it exculpated Mr. Jackson.

        38.     In addition, Defendant Griffet then fabricated a police report claiming that he did

not know the identity of Witness A. Even after Mr. Jackson’s criminal defense attorney obtained

a court order compelling Defendant Griffett to disclose the identity of Witness A, Defendant

Griffett still failed to disclose this critical and exculpatory information.

        39.     Rather than properly investigate the shooting and pursue Kevin Campbell as the

only legitimate suspect, Defendant Officers made a deliberate plan to suppress Witness A’s

identity and proceed with knowingly false statements from witnesses implicating Mr. Jackson in

the murder.

       Defendants Fabricate Statements from Yasmine Nichols and Shakeyla McCoy




                                                   6
           2:20-cv-02054-CSB-EIL # 1        Page 7 of 16



       40.      In the days that followed, Defendant Steinberg, Bain, Quinley, Cervantes, Alfonso,

and Smith interviewed a number of witnesses, including Wendy Driver, Wardell Lawrence,

Vincent Mosley, and Dejermaine Pettis, none of whom could identify the shooter.

       41.      Upon information and belief, one or more of these witnesses, including Wendy

Driver, told Defendant Officers that Malaia Turner and her sister were not in a position to actually

see the shooting of Turner.

       42.      During the investigation, Defendants Steinberg, Bain, Quinley and other Defendant

Officers procured through improper means the knowingly false statements from Malaia Turner,

Yasmine Nichols, Shakeyla McCoy, and Alisha Turner.

                              The Coerced Statement of Yasmine Nichols

       43.      On July 24, 2018, at approximately 12:00 p.m., Defendants Alfonso and Smith

interviewed Yasmine Nichols at the Urbana Police Department, provided her with a single photo

of Mr. Jackson, and coerced Ms. Nichols into providing a knowingly false account that now

claimed Mr. Jackson was not the shooter, but that he was an accomplice who handed the shooter

the gun.

       44.      Shortly thereafter, on September 17, 2019, Yasmine Nichols recanted the false

statement that was coerced by Defendant Officers. Ms. Nichols said that she did not see Mr.

Jackson with the gun that night, nor did she see Jackson pass a gun to anyone.

       45.      On or about September 19, 2019, Allen Williams and Yasmine Nichols recorded

Facebook live videos indicating that witnesses were paid, threatened, or coerced into providing a

statement implicating Jackson as the shooter. Defendant Officers were aware of these Facebook

videos, yet continued to try and rely upon the false account of Nichols which they had procured in

order to continue the criminal proceedings against Mr. Jackson.




                                                 7
        2:20-cv-02054-CSB-EIL # 1           Page 8 of 16



                                The Coerced Statement of Shakeyla McCoy

       46.     Much like the false statement Defendant Officers procured from Ms. Nichols,

Defendant Officers also procured a similar false statement of involvement from her sister,

Shakeyla McCoy.

       47.     On July 24 and 25 of 2018, Ms. McCoy told Defendants Bain and Steinberg that

she was not in a position to be able to make any identifications with respect to the shooting of

Taylor. Nevertheless, Defendants Bain and Steinberg fabricated a statement from Ms. McCoy that

she witnessed Campbell shoot Taylor after Mr. Jackson handed him the gun.

       48.     On September 20, 2019, McCoy recanted the false statement Defendants Bain and

Steinberg procured and admitted that did not actually see Jackson hand anyone a gun that evening.

                       The Fabrication of Malaia Turner’s “Revised” Account

       49.     On September 16, 2019, Malaia Turner recanted her previous statement to the

police and told Defendant Officers that, contrary to her speculation on the night of the shooting,

she in fact did not see Mr. Jackson shoot the gun. However, Malaia Turner told Defendant Officers

that she “did not want to hurt the chances of a conviction.”

       50.     Upon information and belief, Defendant Officers then fed Malaia Turner

information about the statements made by other witnesses in their investigation, thereby

encouraging her to provide another false account: this time, a false account that Mr. Jackson

handed the gun to the shooter rather than actually fired the gun himself.

       51.     Upon information and belief, Malaia Turner changed her statements about the

nature of Mr. Jackson’s supposed involvement in Turner’s death no less than four times before

Mr. Jackson’s criminal trial.




                                                 8
        2:20-cv-02054-CSB-EIL # 1            Page 9 of 16



       52.     The false statements provided by Turner, Nichols, and McCoy were the lynchpin

of the state’s case against Mr. Jackson.

                       Deliberate Suppression of Crime Scene Evidence

       53.     In addition to withholding the identity of Witness A, Defendant Officers also failed

to turn over other evidence that exculpated Mr. Jackson.

       54.     For example, Defendant Steinberg released the vehicle in which the murder took

place to his “star witness”, Malaia Turner, before ever providing Jackson’s criminal defense

attorney the opportunity to inspect the vehicle.

       55.     In addition, Defendants Steinberg and Bain never downloaded the data contained

on three cell phones found inside the vehicle in which Turner was murdered.

       56.     Instead, after taking a cursory glance at each phone, Defendants Steinberg and Bain

returned the cell phones to Malaia Turner and Taylor’s friend, Dejermaine Pettis. Once more, Mr.

Jackson’s defense attorney had no opportunity to review the contents of these cell phones.

       57.     Upon information and belief, Defendant Officers also never sent the shell casings

recovered at the scene to the lab for forensic testing.

                                        Mr. Jackson’s Trial

       58.     From the moment he was arrested, Mr. Jackson maintained his innocence. On

October 8, 2019, Plaintiff stood trial by a jury.

       59.     Ms. Nichols took the stand and claimed that she did not see Mr. Jackson with a gun

that night, contradicting the statements Defendant Officers had fabricated.

       60.     Similarly, Ms. McCoy took the stand and testified that her previous statement to

Defendant Officers was fabricated, and that she did not see Jackson hand a gun to Campbell.




                                                    9
        2:20-cv-02054-CSB-EIL # 1             Page 10 of 16



        61.       Because the three cell phones found in the murder vehicle as well as the murder

vehicle itself were released mere days after the shooting, Mr. Jackson could not present

exonerating evidence believed to be contained on the phones and in the murder vehicle.

        62.       On October 11, 2019, Plaintiff was acquitted of all charges in connection with the

shooting. Though completely innocent of the crimes charged, Mr. Jackson spent 14 months

awaiting trial.

        63.       Faced with the knowledge that serious prison time would result if he were convicted

of first degree murder, Mr. Jackson experienced daily hardship and stress, and additional damages

associated with having to live under harsh conditions at the Champaign County Jail.

        64.       During this time, Plaintiff not only lost his liberty and connection with family and

friends, but also his ability to earn a respectable living and participate in the dignity and liberty

that is foundational to meaningful human existence.

        65.       Upon information and believe, Campbell is still wanted by the Urbana Police

Department for the shooting of Taylor and has yet to be arrested.

                                     COUNT I – 42 U.S.C. § 1983
                            Deprivation of Liberty without Probable Cause
                                     (Against Defendant Officers)

        66.       Plaintiff hereby incorporates each of the preceding paragraphs of this Complaint as

if fully restated herein.

        67.       As described more fully above, Defendant Officers, while acting individually,

jointly, and in conspiracy with one another, as well as under color of law and within the scope of

their employment, deprived Plaintiff of his liberty without probable cause, in violation of his rights

secured by the Fourth and Fourteenth Amendments.




                                                   10
          2:20-cv-02054-CSB-EIL # 1         Page 11 of 16



          68.   In the manner described more fully above, Defendant Officers, individually, jointly,

and in conspiracy with one another, and other still unknown co-conspirators, relied upon witness

statements they knew to be false, fabricated reports, and withheld exculpatory evidence to cause

the institution and continuation of criminal proceedings against Plaintiff without probable cause.

          69.   Defendant Officers initiated and continued judicial proceedings against Plaintiff

maliciously, resulting in Plaintiff’s detention for approximately fourteen months without probable

cause. Absent Defendant Officers’ misconduct, the prosecution of Plaintiff could not and would

not have been pursued.

          70.   The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with willful indifference to Plaintiff’s clearly established constitutional

rights.

          71.   As a direct and proximate result of Defendant Officers’ conduct, Plaintiff suffered

injuries, including but not limited to the loss of liberty and emotional pain and suffering.

                                  COUNT II – 42 U.S.C. § 1983
                                      Failure to Intervene
                                  (Against Defendant Officers)

          72.   Plaintiff hereby incorporates each of the preceding paragraphs of this Complaint as

if fully restated herein.

          73.   As described more fully above, Defendant Officers, while acting under color of law

and within the scope of their employment, during the constitutional violations described herein,

stood by without intervening to prevent the violation of Plaintiff’s constitutional rights, even

though they had the opportunity to do so.




                                                 11
        2:20-cv-02054-CSB-EIL # 1            Page 12 of 16



        74.     The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, and with willful indifference to Plaintiff’s clearly established

constitutional rights.

        75.     As a direct and proximate result of Defendant Officers’ failure to intervene to

prevent the violation of Plaintiff’s constitutional rights, Plaintiff suffered injuries, including but

not limited to loss of liberty and emotional pain and suffering.

                                  COUNT III – 42 U.S.C. § 1983
                            Conspiracy to Deprive Constitutional Rights
                                   (Against Defendant Officers)

        76.     Plaintiff hereby incorporates each of the preceding paragraphs of this Complaint as

if fully restated herein.

        77.     As described more fully above, Defendant Officers, acting in concert with other co-

conspirators, known and unknown, reached an agreement among themselves to frame Plaintiff for

a crime he did not commit, thereby depriving him of his constitutional rights.

        78.     In so doing, these co-conspirators conspired to accomplish an unlawful purpose by

an unlawful means. In addition, these co-conspirators agreed amongst themselves to protect one

another from liability for depriving Plaintiff of these rights.

        79.     In furtherance of their conspiracy, each of these co-conspirators committed overt

acts as described more fully above and were otherwise willful participants in joint activity.

        80.     The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, and with willful indifference to Plaintiff’s clearly established rights.

        81.     As a direct and proximate result of Defendant Officers’ misconduct, Plaintiff

suffered injuries, including but not limited to loss of liberty and emotional pain and suffering.

                                  COUNT IV – State Law Claim
                                    Malicious Prosecution



                                                  12
        2:20-cv-02054-CSB-EIL # 1           Page 13 of 16



                                   (Against Defendant Officers)

        82.     Plaintiff hereby incorporates each of the preceding paragraphs of this Complaint as

if fully restated herein.

        83.     Defendant Officers charged Plaintiff knowing those charges lacked probable cause.

Defendant Officers made statements to prosecutors with the intent of instituting and continuing

judicial proceedings.

        84.     Defendant Officers cause Plaintiff to be improperly subjected to judicial

proceedings for which there was no probable cause, resulting in injury.

        85.     Defendant Officers procured false statements, fabricated evidence, and withheld

exculpatory evidence in bad faith. Defendant Officers were aware that no true or reliable evidence

implicated Plaintiff in the murder of Martez Taylor.

        86.     Defendant Officers also failed to investigate evidence that would have implicated

the actual perpetrator.

        87.     The criminal proceedings against Plaintiff were terminated in his favor.

        88.     The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, and with malice and reckless indifference to the rights of others.

        89.     As a direct and proximate result of Defendant Officers’ misconduct, Plaintiff

suffered injuries, including but not limited to emotional pain and suffering.

                                   COUNT V – State Law Claim
                            Intentional Infliction of Emotional Distress
                                   (Against Defendant Officers)

        90.     Plaintiff hereby incorporates each of the preceding paragraphs of this Complaint as

if fully restated herein.




                                                13
        2:20-cv-02054-CSB-EIL # 1             Page 14 of 16



        91.     As described more fully above, the acts and conduct of Defendant Officers were

extreme and outrageous.

        92.     Defendant Officers’ actions were rooted in an abuse of power or authority, and were

undertaken with the intent to cause, or were in reckless disregard of, the probability that their

conduct would cause severe emotional distress to Plaintiff.

        93.     As a direct and proximate result of Defendant Officers’ actions, Plaintiff suffered

and continues to suffer emotional distress.

                                  COUNT VI – State Law Claim
                                        Civil Conspiracy
                                   (Against Defendant Officers)

        94.     Plaintiff hereby incorporates each of the preceding paragraphs of this Complaint as

if fully restated herein.

        95.     As described more fully above, Defendant Officers, acting in concert with each

other and with other individuals, known and unknown, conspired by concerted action to

accomplish an unlawful purpose by unlawful means.

        96.     In furtherance of the conspiracy, one or more of the co-conspirators engaged in and

facilitated one or more overt acts and were otherwise willful participants in joint activity, including

but not limited to the malicious prosecution of Plaintiff and the intentional infliction of emotion

distress upon Plaintiff.

        97.     The misconduct described in this Count was undertaken intentionally, with malice

and reckless indifference to the rights of others.

        98.     As a direct and proximate result of Defendant Officers’ conspiracy. Plaintiff

suffered damages, including emotional pain and suffering.

                                     COUNT VII – State Law
                                    Respondeat Superior Claim



                                                  14
        2:20-cv-02054-CSB-EIL # 1           Page 15 of 16



                            (Against City of Urbana & City of Champaign)

        99.     Plaintiff hereby incorporates each of the preceding paragraphs of this Complaint as

if fully restated herein.

        100.    Defendant Officers Jeffrey Steinberg, Duane Smith, Matthew Bain, Elizabeth

Alfonso, Dave Roesch, Michael Cervantes, James Kerner, Matthew Quinley, and Jay Loschen

were, at certain times material to this complaint, employees of Defendant City of Urbana, and were

acting within the scope of their employment.

        101.    Defendant Officers’ acts which violated state law are directly chargeable to

Defendant City of Urbana under state law pursuant to respondeat superior.

        102.    Defendant Officer Dave Griffet was, at certain times material to this complaint, an

employee of Defendant City of Champaign, and was acting within the scope of his employment.

        103.    Defendant Griffet’s acts which violated state law are directly chargeable to

Defendant City of Champaign under state law pursuant to respondeat superior.

                                      COUNT VIII – State Law
                                  Statutory Indemnification Claim
                            (Against City of Urbana & City of Champaign)

        104.    Plaintiff hereby incorporates each of the preceding paragraphs of this Complaint as

if fully restated herein.

        105.    Defendant Officers Jeffrey Steinberg, Duane Smith, Matthew Bain, Elizabeth

Alfonso, Dave Roesch, Michael Cervantes, James Kerner, Matthew Quinley, and Jay Loschen

were, at certain times material to this complaint, employees of Defendant City of Urbana and were

acting within the scope of their employment.

        106.    Under 745 ILCS 10/9-102, the City of Urbana must pay any tort judgment for

compensatory damages that is adjudicated against Defendant Officers.




                                                15
        2:20-cv-02054-CSB-EIL # 1            Page 16 of 16



       107.    Defendant Officer Dave Griffet was, at certain times material to this complaint, an

employee of Defendant City of Champaign and was acting within the scope of his employment.

       108.    Under 745 ILCS 10/9-102 the City of Champaign may pay any tort judgment for

compensatory damages that is adjudicated against Defendant Griffet.

       WHEREFORE, Plaintiff respectfully demands that judgment be entered in his favor and

against Defendant Officers, the City of Urbana, Illinois, and the City of Champaign, Illinois with

respect to all counts set forth in this complaint, that he be granted reasonable compensatory

damages in an amount to be determined at trial, that punitive damages be awarded and assessed

against Defendant Officers, and that costs and attorneys’ fees be assessed against the defendants.


                                            JURY DEMAND

       Plaintiff, Cory Jackson, hereby demands a trial by jury pursuant to Federal Rule of Civil

Procedure 38(b) on all issues to triable.


                                                     Respectfully submitted,

                                                     /s/ Shneur Z. Nathan, Att. No. 6294495
                                                     Shneur Z. Nathan
                                                     Avi Kamionski
                                                     Natalie Adeeyo
                                                     Nathan & Kamionski LLP
                                                     33 W. Monroe, Suite 1830
                                                     Chicago, Illinois 60603
                                                     (312) 612-1955
                                                     snathan@nklawllp.com




                                                16
